Citation Nr: 1402740	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  13-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bone cancer, to include as secondary to prostate cancer.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1968 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system includes a brief from the Veteran's representative dated in November 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed in the Kingdom of Thailand from May 1969 to May 1970.

2.  The competent evidence of record establishes a current diagnosis of prostate cancer.

3.  The Veteran has cancer of the left posterior eighth rib that has been shown to have metastasized from his now service-connected prostate cancer.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has ED that was caused by his now service-connected prostate cancer.



CONCLUSIONS OF LAW

1.  Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's metastatic cancer of the left posterior eighth rib is the result of his service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The Veteran's ED is the result of his service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal, because the claims are granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be established if a disability is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).

Lay assertions may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App 465 (1994).  Lay evidence must be considered and may be sufficient in and of itself.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis").  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2013).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Initially, the Board notes that the Veteran contends that he developed prostate cancer as a result of herbicide exposure.  The Veteran also contends that he developed metastatic bone cancer and erectile dysfunction as secondary to his prostate cancer.  Because the issues of metastatic bone cancer and erectile dysfunction are tied to his claim for entitlement to service connection for prostate cancer, the analysis below will focus primarily on whether entitlement to prostate cancer as a result of herbicide exposure has been established.

The Veteran contends that he developed prostate cancer as a result of herbicide exposure while serving in Nakhon Phanom, Thailand.  Specifically, the Veteran contends that he was exposed to herbicides through his service as a augmentee to the Security Police that served around the perimeter of the base during conflicts or alerts and through his service as an Airframe Repairman on the runway, which was very close to the perimeter of the base.  

Prostate cancer is a presumptive disease.  38 C.F.R. § 3.309(e).  The medical evidence of record indicates that the Veteran was diagnosed with prostate cancer in November 2010.  Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for prostate cancer due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

The Board finds that the preponderance of the evidence indicates that the Veteran was exposed to herbicides during service.  The Veteran's service personnel records show that he served in Nakhon Phanom, Thailand, from May 1969 to May 1970.  Although the Veteran's MOS (Airframe Repairman) is not obviously consistent with exposure to the base perimeter, he asserts that he was, in fact, exposed to the base perimeter.  The Board finds that the Veteran's assertions are both competent and credible.  

First, he contends that he was exposed to herbicides through his service as an augmentee to the Security Police that served around the perimeter of the base during conflicts or alerts.  In support of this contention, he submitted lay statements from two individuals who served on active duty with him in Nakhon Phanom.  Both of these individuals verified that the Veteran was assigned to the 56th Security Police Squadron as an augmentee for the entire time that they were stationed at Nakhon Phanom.  The individuals confirmed that the Veteran's duties as an augmentee placed him on the perimeter of the base during periods of high alerts.  The Veteran also submitted a memorandum regarding Security Police Augmentee Training and Duties on U.S. Air Force bases in Thailand, a photograph of him performing augmentee duties, and a copy of a weapons card indicating he was given a weapon to use when patrolling the perimeter.

He further contends that he was exposed to herbicides through his service as an Airframe Repairman on the flight line, which was very close to the perimeter of the base.  In support of this contention, the Veteran submitted lay statements from two individuals who served as Airframe Repairment with the Veteran in Nakhon Phanom.  These individuals confirmed that as Airframe Repairmen, their duties on the flight line placed them in close proximity to the perimeter.  The Veteran also submitted photographs of the base depicting the proximity of the flight line to the base perimeter.  

Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has claimed that he had contact with the perimeter on many occasions.  Therefore, as there is no evidence contradicting the Veteran's claims of perimeter contact, the Board finds that the Veteran is credible when describing his activities along the perimeter of his base in Nakhon Phanom.  Thus, the Board concedes that the Veteran was exposed to herbicides.

The Board notes that the Veteran also claimed that he transited through the Tan Son Nhut airbase in Saigon, Vietnam en route to Thailand in 1969, and he submitted a lay statement from an individual who completed the Airframe Repairman Course with the Veteran confirming this travel route.  This is not verified in the Veteran's service personnel records; however, because the Board has found that the Veteran was exposed to herbicides along the perimeter of his base in Nakhon Phanom, the Board does not need to address this assertion.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, is granted.

Having established entitlement to service connection for prostate cancer as secondary to herbicide exposure, the Board now turns to the issues of service connection for bone cancer and ED as secondary to the now service-connected prostate cancer.  

The Board finds that the Veteran is entitled to service connection for bone cancer as metastisized from his service-connected prostate cancer.  In this regard, the Veteran's private treatment records contain a November 2012 bone scan showing "increased uptake at sclerotic left posterior eighth rib concerning for metastasis."  Subsequent December 2012 positron emission tomography (PET) scan results were suspicious for metastatic disease in the Veteran's left eighth rib.  A November 2013 private treatment note indicates that the bone findings on the imaging appear to be most consistent with metastatic prostate cancer.  As a result of these findings, the Veteran began hormone treatment for his presumed Stage IV prostate cancer.  The Board therefore finds that the evidence shows that the Veteran has metastatic cancer of the left posterior eighth rib that has resulted from his service-connected prostate cancer, and service connection is granted on a secondary basis.

The Board also finds that the Veteran is entitled to service connection for ED, as secondary to his service-connected prostate cancer.  In this regard, the Veteran's private treatment records dated in December 2010 indicate that the Veteran denied ED.  However, following the a November 2010 radical prostatectomy for pathologic stage T3A Gleason 4+3 adenocarcinoma of the prostate, private treatment notes indicate that the Veteran has been taking medication (Cialis) for ED.  Specifically, a December 2011 private treatment note indicates that the Veteran is having no difficulty with erectile function as long as Cialis is in use.  Given the evidence post-surgery, and the appellant's continued use of medication for ED, the Board finds that the evidence shows that it is as likely as not that the Veteran has ED that has resulted from his service-connected prostate cancer.

Having resolved all doubt in the Veteran's favor, the Veteran's claims for service connection for ED is granted on a secondary basis.  38 C.F.R. § 3.310 (2013).








ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

Entitlement to service connection for metastatic cancer of the left posterior eighth rib is granted. 

Entitlement to service connection for ED, to include as secondary to prostate cancer, is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


